DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the restriction mailed to applicant on 08/09/2022, applicant has made an election without traverse of Invention I in the reply filed on 08/18/2022.
As a result of applicant’s election, claims 1-13 and 22-24 are examined in the present office action, and claims 14-21 have been withdrawn from further consideration as being directed to non-elected inventions. Applicant should note that the non-elected claims 14-21 will be rejoined if the linking claim 1 is later found as an allowable claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement, hereafter, IDS, filed on 05/22/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In particular, the Germany reference No. 102011082756 listed in the IDS of 05/22/2020 has not been considered and has been lined-through in the copy of it which copy is mailed to applicant in the present office action because applicant has not provided a copy of the mentioned Germany reference.
Drawings
The drawings contain six sheets of figures 1-6 were received on 05/22/2020.  These drawings are objected by the examiner for the following reasons:
7.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
First, the feature regarding to “another image sensor” as recited in each of claims 2 and 9;
Second, the feature regarding to “a further straight line” as recited in present claim 7;
Third, the feature regarding to “another normalized connector of a microscope stative of the microscope” as recited in present claim 13;
Fourth, the feature regarding to “a further auxiliary light beam” and their arranged structure as recited in the feature thereof “the auxiliary light beam … the object plane” as recited in present claim 22.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
8.	The abstract of the disclosure is objected to because it contains information/terms referred to drawings. Should the term thereof “(Fig. 1)” appeared on the last line of Abstract be deleted.  Correction is required.  See MPEP § 608.01(b).
9.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
10.	The disclosure is objected to because of the following informalities: a) Page 24 on line 25 and Page 26 on line 12, what is a “tubus” lens? Does applicant intend to say --a tube lens--? b) Page 24 on line 25 and Page 25 on line 7, the number “3” is used to refer to two different elements, i.e., an objective lens and a field of view; c) Page 24 on line 26 and Page 25 on lines 1, 2, 12, 15, 16, 17, 19, 20, 22, 23 and 25, the numbers “5” and  “15” are used to refer to the same element, i.e., an object plane; d) Page 26: on line 3, “Fig. 3 to 5” should be changed to --Figs. 3 to 5--; e) Page 25: on lines 13 and 16, the numbers “3” and  “23” are used to refer to the same element, i.e., a further plane; f) Page 26 on line 21-22 and Page 27 on line 4, the number “15” is used to refer to two different elements, i.e., a reflected light and an incident area; g) Page 26: on line 6, “Fig. 1 to 5” should be changed to --Figs. 1 to 5--; h) Page 28: on line 5, “scanner 39” should be changed to –scanner 29--, see same page on line 2 and fig. 6; i) Page 28: on line 15, “device..” should be changed to --device.--. There are still some grammatical and idiomatic errors in the specification. Applicant should carefully proofread the specification. Appropriate correction is required.
Claim Interpretation
11.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

12.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
13.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are:
a) “a registration device” as recited in present claim 1;
b) “an imaging system” and “a last optical medium” as recited in present claim 5; and
c) “a form-stable structure” as recited in present claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.	Claims 1-13 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
a1) the feature thereof “an auxiliary light source …the object plane” (lines 3-8) makes the claim indefinite because it is unclear about the way in which the auxiliary light source is coupled into the microscope to obtain the result thereof “the coupled light beam runs within … the object plane” (lines 6-8). Further, the mentioned feature is misdescriptive of the invention as disclosed in the specification, in particular, page 25, lines 12-17. Applicant should note that the auxiliary light beam (13) runs at an (inclined) angle with respect to a plane which is spanned outside of the main imaging area (17) by a straight line (19)  running in the object plane (5) and a normal line of the object plane (5). The specification does not support for the feature thereof “the auxiliary light beam runs … the object plane” (lines 5-8) which feature is understood as the auxiliary light beam runs in both a plane which is spanned outside of the main imaging area by a straight line running in the object plane and a normal to the object plane” and “is inclined at an angle to a normal to the object plane” as claimed (examiner’s emphasis);
a2) the feature thereof “an auxiliary light source …the registration device” (lines 3-13) makes the claim indefinite because it is unclear how the position of the area of incidence is changed. Applicant should note that the claim recites an apparatus having an auxiliary light source and a registration device wherein the auxiliary light source is configured and arranged to provide an auxiliary light beam in a way that the light beam “runs within … object plane” (lines 6-9) and the registration device receives light from a reference boundary surface in the microscope. There is not any feature/limitation regarding to change/movement of any optical element/device/source being provided in the claim to figure out how the area of incident is changed so that the registration device can make a registration of such change. In other words, the claim is rejected as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are optical/mechanical element(s) used to change/vary the so-called “position changes of the area of incidence”.
a3) what is “a reference boundary surface in the microscope” (line 10) does applicant imply here?
b) Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
b1) the feature thereof “the auxiliary light source …at least 5 mm/M” (lines 1-4) makes the claim indefinite because it is unclear about the way in which the auxiliary light source is coupled into the microscope to obtain the result thereof “a distance of the straight line to an optical axis of the microscope is at least 5 mm/M” (lines 3-4);
b2) the feature thereof “the auxiliary light source …at least 5 mm/M” (lines 1-4) makes the claim indefinite because it is unclear what “M” is;
b3) the feature thereof “the auxiliary light source …at least 5 mm/M” (lines 1-4) makes the claim indefinite because it recites an open language. In particular, since each of the following values 10 mm/M, 25 mm/M, 120 mm/M, … is inside the range as claimed; however, the disclosure does not support for such values.
c) Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the auxiliary light source …the reference boundary surface” (lines 1-7). The mentioned feature makes the claim indefinite because it is unclear about the way in which the auxiliary light source is coupled into the microscope to obtain the result thereof “the angle between … the reference boundary surface” (lines 3-7). 
d) Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “the auxiliary light source …the object plane” (lines 1-6). The mentioned feature makes the claim indefinite because it is unclear about the way in which the auxiliary light source is coupled into the microscope to obtain the result thereof “the auxiliary light beam … the object plane” (lines 3-6). 
e) Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
e1) the feature thereof “the auxiliary light source …the main imaging area” (lines 1-7) makes the claim indefinite because it is unclear about the way in which the auxiliary light source is coupled into the microscope to obtain the result thereof “the coupled light beam … the main imaging area” (lines 3-7);
e2) the feature thereof the auxiliary light source …the main imaging area” (lines 1-7) makes the claim indefinite because it recites an open language. In particular, since each of the following values 40 or 150 or 1350, … is inside the range as claimed; however, the disclosure does not support for such values.
f) Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the object side” (line 6) lacks a proper antecedent basis.
g) Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons:
g1) the feature thereof “the coupled light beam has a wavelength in a same wave length range as at least one component of the measuring beam” (lines 1-3) kames the claim indefinite because it is unclear how applicant can compare a wavelength, i.e., a single value, to a wavelength range, i.e., a plurality of values; 
g2) what is “one component of the measuring beam” (line 2-3) does applicant imply here?
h) Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “a form-stable structure … are mounted” (lines 1-2). What is “a form-stable structure”?
i) the feature thereof “the auxiliary light source …the object plane” (lines 1-10) makes the claim indefinite because it is unclear about the way in which the auxiliary light beam and the further auxiliary light beam are coupled into the microscope to obtain the result thereof “the auxiliary light beam … the object plane” (lines 3-10).
j) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 102
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18.	Claims 1-2, 6, 9 and 23-24, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al (US Patent No. 5,136,149, submitted by applicant).
Fujiwara et al discloses an inspection device having a focusing system.
a) Regarding to present claim 1, the inspection device with a focusing system as described in columns 6-8 and shown in figs. 1 and 4 comprises the following features:
a1) the inspection device (100) has an object plane (RP) and a main imaging area, i.e., the area having a point (FP) to be inspected;
a2) an auxiliary light source (24) configured and arranged within the inspection device to provide an auxiliary light beam and to couple the auxiliary light beam into the main body (10) of the inspection device in such a way that the coupled auxiliary light beam, see the beam (B1) before it incidents onto the objective lens (11) wherein the beam (B1) runs within a plane which is spanned outside of the main imaging area by a straight line running in the object plane and a normal to the object plane, i.e., the plane defined by a line located in the object plane (RP) and the normal (PA) to the object plane (RP) and the beam (B1) is inclined at an angle to a normal to the object plane, see the beam after passed through the objective lens (11) and incident/focus onto the point (FP);
a3) a registration device (26-29) arranged within the inspection device such that a part of the coupled auxiliary light beam (B2) reflected by a reference boundary surface, i.e., the object plane (RP), in the inspection device impinges on the registration device in an area of incidence (28S, 29S) wherein the registration device is configured to register position changes of the area of incidence on the registration device, see Fujiwara et al, columns 7-8.
Regarding to the feature regarding to the term of “microscope”, it is noted that the claim does not recite any specific feature regarding to the components used to constituted the so-called “microscope”. Further, in the inspection device provided by Fujiwara et al, the body (10) of the inspection device (100) comprises optical elements such as beamsplitter (12, 13), the lens (14), the prism (15) and an eyepiece lens ((17) being used to inspect the object (WF) located in the object plane (RP).
b) Regarding to present claim 2, the main imaging area, i.e., the area having a point (FP) to be inspected, is defined by an area of the object plane (RP) that is mapped onto a camera or another image sensor, i.e., the elements (28, 29) of the inspection device (100).
c) Regarding to present claim 6, the auxiliary light source is configured and arranged within the device to couple the auxiliary light beam (B1) inspection device in such a way that the auxiliary light beam (B1) intersects a perpendicular projection of an optical axis (PA) of the inspection device in the object plane (RP).
d) Regarding to present claim 9, the elements (28, 29) acts as cameras or another image sensors on which the main imaging area (FP) is imaged.
e) Regarding to present claim 23, the focusing system of the inspection device is configured to monitor the focal state of the inspection device while an object (WS) located in the main imaging area (FP) is imaged by means of the inspection device.
f) Regarding to present claim 24, the inspection device (100) comprises an imaging system (13-17) and an apparatus (11-12, 24-29) for monitoring the focal state of the inspection device. It is noted that the claim does not recite any specific feature regarding to the components used to constituted the so-called “microscope”. Further, in the inspection device provided by Fujiwara et al, the body (10) of the inspection device (100) comprises optical elements such as beamsplitter (12, 13), the lens (14), the prism (15) and an eyepiece lens ((17) being used to inspect the object (WF) located in the object plane (RP).

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20.	The US Publication No. 2017/0090175 is cited as of interest in that it discloses a microscope having a focusing system.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THONG Q NGUYEN/Primary Examiner, Art Unit 2872